Citation Nr: 1143181	
Decision Date: 11/25/11    Archive Date: 12/06/11	

DOCKET NO.  07-35 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for residuals of a left ankle sprain with degenerative joint disease.

2.  Entitlement to an evaluation in excess of 10 percent for pseudofolliculitis barbae.

3.  Entitlement to an increased (compensable) evaluation for recurrent folliculitis of the arms and chest.


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from May 1997 to November 1999.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

Upon review of the claims file it is clear that the Veteran has not perfected an appeal regarding the issue whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for tendinitis of the knees.  Accordingly, that issue is not currently before the Board.  

At the time of the filing of the Veteran's claim in November 2005, he requested that he be reevaluated for problems with his "skin and left ankle."  In adjudicating the Veteran's claim of entitlement to an increased rating for his service-connected skin condition(s) in March 2006, the RO indicated that the Veteran's pseudofolliculitis barbae and recurrent folliculitis of the arms and chest had been combined under a single 10 percent evaluation "to reflect the extent of the different skin conditions relative to (the Veteran's) entire body."  However, subsequent rating decisions treat pseudofolliculitis barbae and recurrent folliculitis of the arms and chest as "separate and distinct" disabilities.  See, e.g., the November 2009 rating decision.  Accordingly, they have been listed as separate disorders on the title page of this decision.  

For reasons which will become apparent, this appeal is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.


REMAND

The Veteran in this case claims entitlement to increased evaluations for residuals of a left ankle sprain with degenerative joint disease, as well as for pseudofolliculitis barbae and recurrent folliculitis of his arms and chest.  However, a review of the record raises some question as to the current severity of each of those disabilities.

In that regard, since the issuance of the January 2009 Supplemental Statement of the Case there have been received at the Board VA outpatient treatment records covering the period from January to November 2009, at least some of which show treatment for the Veteran's service-connected left ankle disability.  Absent a waiver that evidence must be referred to the agency of original jurisdiction for initial review.  Currently, there exists no written waiver, as required by regulation, of the Veteran's right of initial review by the RO of the aforementioned evidence.  Accordingly, the evidence in question must be returned to the RO for initial consideration.  See 38 C.F.R. § 20.1304(c) (2011).  

Finally, a review of the record indicates that the Veteran last underwent VA examinations for the purpose of determining the severity of his service-connected left ankle and skin disabilities in October 2008, i.e., more than three years ago.  Under the circumstances, more contemporaneous VA examinations are appropriate prior to a final adjudication of the Veteran's claims for increase.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

Accordingly, in light of the aforementioned, the case is REMANDED to the RO/AMC for the following actions:  

1.  Any pertinent VA or other inpatient or outpatient treatment records since November 2009, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  The Veteran should then be afforded additional VA orthopedic and dermatologic examinations in order to more accurately determine the current severity of his left ankle sprain with degenerative joint disease, pseudofolliculitis barbae, and recurrent folliculitis of the arms and chest.  The Veteran is to be notified that it is his responsibility to report for these examinations and to cooperate in the development of his claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  

Following completion of the examinations, and in accordance with the latest AMIE worksheets for rating left ankle sprain and service-connected skin disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history and current complaints, as well as the nature and extent of any residuals of a left ankle strain, pseudofolliculitis barbae, and recurrent folliculitis of the arms and chest.  As regards the Veteran's service-connected skin disabilities, the examiner must specifically comment regarding the percentage of the appellant's entire body or exposed areas are affected, and whether the skin disabilities in question require treatment with systemic corticosteroids or other immunosuppressive drugs.  Regarding the Veteran's pseudofolliculitis barbae, the examiner must additionally specifically comment as to the presence (or absence) of disfigurement.  

As regards the Veteran's service-connected left ankle sprain, the examiner must specially address all limitation of motion, as well as any functional loss associated with pain, weakened movement, excess fatigability, instability, incoordination, swelling, and deformity or atrophy of disuse.  The examiner must discuss factors associated with disability, such as objective indications of pain on pressure or manipulation.  In addition, the examiner must inquire as to whether the Veteran experiences flare-ups associated with his service-connected left ankle sprain.  To the extent possible, any additional functional loss or limitation of motion attributable to such flare-ups must be described.  

A complete rationale must be provided for any opinion offered.  Moreover, the claims folder and a separate copy of this REMAND must be made available to and reviewed by the examiners prior to completion of the examinations.

3.  After the development requested has been completed, the RO/AMC should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If the reports are deficient in any manner, the RO/AMC must implement corrective procedures at once.

4.  The RO/AMC should then readjudicate the Veteran's claims for increased evaluations for his service-connected residuals of left ankle sprain with degenerative joint disease, pseudofolliculitis barbae, and recurrent folliculitis of the arms and chest.  This adjudication must specifically include consideration of any evidence received since January 2009.  Should any benefit sought on appeal remain denied, the Veteran must be provided with a Supplemental Statement of the Case.  The supplemental statement of the case must contain notice of all relevant action taken on the claims for benefits since the issuance of the January 2009 supplemental statement of the case.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  _________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



